Matter of William Z. (Millie A.S.) (2014 NY Slip Op 08851)





Matter of William Z. (Millie A.S.)


2014 NY Slip Op 08851


Decided on December 17, 2014


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 17, 2014
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

WILLIAM F. MASTRO, J.P.
SHERI S. ROMAN
SANDRA L. SGROI
JOSEPH J. MALTESE, JJ.


2013-09584
 (Docket Nos. B-431-13, B-432-13)

[*1]In the Matter of William Z. (Anonymous). Rockland County Department of Social Services, petitioner-respondent; 
andMillie A. S. (Anonymous), respondent-appellant, et al., respondent.


Arleen Lewis, Blauvelt, N.Y, for respondent-appellant.
Thomas E. Humbach, County Attorney, Pomona, N.Y. (Barbara M. Wilmit of counsel), for petitioner-respondent.
Alexander Bursztein, New City, N.Y. (Jacqueline Sands of counsel), attorney for the child.

DECISION & ORDER
Appeal from an order of fact-finding of the Family Court, Rockland County (William P. Warren, J.), dated September 13, 2013. The order, insofar as appealed from, after a fact-finding hearing, found that the mother permanently neglected the subject child.
ORDERED that the appeal is dismissed, without costs or disbursements, as the order of fact-finding was superseded by an order of disposition dated October 24, 2013, and the portion of the order of fact-finding appealed from is brought up for review on the appellant's separate appeal from the order of disposition (see Matter of William Z., _____ AD3d _____ [Appellate Division Docket No. 2013-10641; decided herewith]).
MASTRO, J.P., ROMAN, SGROI and MALTESE, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court